*875OPINION OF THE COURT
Memorandum.
Order unanimously reversed on the law, motions denied, informations reinstated and matter remanded to the court below for all further proceedings.
Defendants moved to dismiss the informations against them on the ground that the City Court of Mount Vernon lacked jurisdiction of the misdemeanors which they allegedly committed in Bronx County, slightly over 18 feet from the Mount Vernon, Westchester County border.
The court below improperly dismissed the informations. In our opinion, the offenses may be prosecuted in the appropriate court in either Bronx County or Westchester County (CPL 20.40, subd 4, par [c]). CPL 20.50 (subd 2) does not act to deprive the City Court of Mount Vernon of jurisdiction. This statute is only applicable to situations where there is no question as to a particular county’s jurisdiction of an offense, but there is a question as to which political subdivision (city, town or village) of such county has jurisdiction (CPL 20.50, subd 1; Denzer, Practice Commentary, McKinney’s Cons Laws of NY, Book 11 A, CPL 20.50, p 65). It is apparent that offenses committed in New York City which are prosecutable in a local criminal court are specifically excluded from the operation of this statute because no cities, towns or villages are located within the five counties which comprise New York City.
We disagree with the conclusion reached in People v Thomas (93 Misc 2d 961), cited by the court below, and decline to follow it.
Concur: Farley, P. J., Pittoni and O’Gorman, JJ.